             Case 5:19-cv-03809-LHK Document 90 Filed 02/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 OCEANA, INC.,                                       Case No. 5:21-cv-00736 NC
13                    Plaintiff,                       SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14           v.                                        DETERMINING RELATIONSHIP
                                                       OF CASES
15 WYNN COGGINS, et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Lucy H. Ko to determine whether it is
20 related to 5:19-cv-03809 LHK, Oceana, Inc. v. Wilbur L. Ross, et al.
21        IT IS SO ORDERED.
22
23        Date: February 2, 2021                   _________________________
                                                   Nathanael M. Cousins
24                                                 United States Magistrate Judge
25
26
27
28
     Case No. 21-cv-00736 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
